IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES FORNEY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4858

JULIE L. JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS; DIANE J.
ANDREWS, WARDEN OF
UNION CORRECTIONAL
INSTITUTION; STATE OF
FLORIDA,

      Appellees.

_____________________________/

Opinion filed March 2, 2015.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

James Forney, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jamie M. Braun, Assistant Attorney
General, Tallahassee, for Appellees.




PER CURIAM.

      DISMISSED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.